Citation Nr: 1310438	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.

2.  Entitlement to service connection for a bilateral feet condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  He served in the Republic of Vietnam from March 1969 to February 1970, earning the Bronze Star Medal with "V" device and one oak leaf cluster.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO).

In January 2013 the Veteran testified at the RO during a video conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  Later in January 2013 the Veteran submitted additional evidence in support of his claims.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction; as such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The Board notes that it has recharacterized the issues on appeal.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for PTSD and service connection for chronic inflammatory tendonitis of peroneus longus ligament right foot (claimed as bilateral feet condition) have been recharacterized on the front page of this decision as indicated.

The issue of a bilateral feet condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed psychiatric disability. 

2.  The Veteran's account of in-service stressors is credible and supported by information within the Veteran's personnel records.

3.  The competent medical evidence of record relates the Veteran's psychiatric disability to his military service. 


CONCLUSION OF LAW

Service connection is warranted for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2012).  "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(2). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the current claim, the Veteran contends that he has an acquired psychiatric disability as a result of the numerous instances of combat and mortar shelling that he experienced while serving as a field mechanic in the Republic of Vietnam.  The Veteran stated at his January 2013 hearing that he was at fear for his life several times during service.  He also stated that as soon as he was discharged from service he began having anger issues and difficulty sleeping, which he only learned might be symptoms of PTSD many years later.

The Veteran's service records show that he served in the Republic of Vietnam from March 1969 to February 1970 and that in August 1969 he was awarded the Bronze Star Medal with "V" device for heroism in ground combat.  The order accompanying the medal award states that the Veteran came into contact with a large enemy force while recovering a heavily damaged vehicle, and that he, "with complete disregard for his own safety, exposed himself to the hail of fire as he engaged the hostile force with accurate fire."  In December 1969 he was additionally awarded a Bronze Star Medal oak leaf cluster for meritorious achievement in ground operations against hostile forces.

Thus, given this clear verification that the Veteran served in combat and his generally consistent account of experiencing combat with the enemy and mortar fire in Vietnam as his in-service stressors, the Board finds that the evidence of record supports the contention that the Veteran was exposed to such attacks and events.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Veteran's accounts of in-service stressors are credible, and given the other evidence of record, the Board finds that his claimed in-service stressors have been sufficiently corroborated.

Therefore, the determinative issues are whether the Veteran has a current diagnosis of a psychiatric disability and whether there is sufficient evidence of a relationship between the Veteran's military service, to include the confirmed stressors, and any acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety.

The Veteran's service treatment records are silent for any complaint or treatment for a psychiatric disorder.  The Veteran stated at his January 2013 hearing that he did not seek psychiatric treatment or receive a psychiatric diagnosis until 2012, when he was diagnosed at Houston VA Medical Center and began receiving treatment there.

In April 2010 the Veteran was afforded a VA psychiatric examination.  The Veteran described to the examiner his experiences serving in a war zone in Vietnam for one year.  He described being under mortar and sniper fire, that a close friend of his was killed, after which he had to help clean up his remains, and how this made him feel that his own life was in imminent danger.  The Veteran stated that today he experiences irritability and outbursts of anger, but that he has learned to control this when necessary.  He denied any trouble sleeping, violence, suicidal thoughts, avoidance of stimuli, or other severe symptoms.  The Veteran stated that he was not currently working, but not due to psychiatric symptoms.  The examiner ultimately opined that although the Veteran had been exposed to a traumatic event which the Veteran now persistently experienced through distressing dreams, she did not find that the Veteran met the full DSM-IV criteria for a diagnosis of PTSD, nor did she find that he met the criteria for any other psychiatric disability.

In December 2011 the Veteran told his private physician that he was still having dreams about Vietnam and anger issues.  The physician assessed the Veteran has having "anger issues v PTSD?"

The report of a January 2013 follow-up visit for psychiatric treatment at the Houston VA Medical Center was also submitted by the Veteran.  The examining physician described the Veteran as "somewhat dysphoric," with normal speech and thought processes.  The Veteran reported the traumas he had experienced in Vietnam, including engaging in combat, being ambushed, and experiencing incoming mortar fire.  The Veteran also described the trauma he saw while working as an ambulance driver after service.  The physician noted that the Veteran experienced the following symptoms related to his traumatic events:  recurrent intrusive thoughts, recurrent nightmares, flashbacks, physiological reactivity to reminders of trauma, efforts to avoid reminders of the trauma, feelings of detachment, difficulty sleeping, irritability or anger, hypervigilance, and exaggerated startle response.  The physician diagnosed the Veteran with major depressive disorder, anxiety, and PTSD.

In this case, both the April 2010 and January 2013 examiners found that the Veteran suffers psychiatric symptoms, including nightmares and anger issues, which stem from his confirmed stressors of combat experience in Vietnam.  However, only the January 2013 examiner found that the Veteran's symptoms rose to the level of severity that warranted diagnoses of psychiatric disabilities.  

The April 2010 and January 2013 examiners are competent medical providers who reached differing conclusions as to the Veteran's diagnosis.  It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, both medical opinions are highly probative.  They were based on extensive histories provide by the Veteran and thorough psychiatric examinations.  For these reasons, the Board finds that the opinions of both medical professionals are competent and probative evidence of equal weight to be considered.  In this matter, where the Veteran has two competent, probative psychiatric examination opinions, one confirming a diagnosis of major depressive disorder, anxiety, and PTSD and one disputing it, the Board finds that the evidence for and against the current disability requirement is in relative equipoise.

Given the evidence outlined above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a medically sound current diagnosis of a psychiatric disability which has been shown by competent and probative medical evidence of record to be connected to corroborated stressor events in his active service.  As such, the Board concludes that the criteria for service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety, is granted.



REMAND

The Veteran's claim for service connection for a bilateral feet condition requires a remand for a new VA examination.  Once VA undertakes the effort to provide a medical or psychiatric examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has asserted that he has a condition of the bilateral feet that first began while he was in active duty service and has persisted to the present.

The Veteran's service treatment records show that in March 1967 while stationed at Aberdeen Proving Ground he reported have a sore right heel after running.  The examiner noted a knot and tenderness around the Achilles tendon and diagnosed the Veteran with Achilles bursitis.  There are no other records of any complaints or treatment.

At his January 2013 hearing, the Veteran also described an injury during service, stating that later, while he was stationed in Germany, he began having pain in his heel.  He stated that he went to see a medic and was told that he had a bone spur.  The medic informed him that there was nothing to be done about the spur, and the Veteran learned to walk on it until it became more severe many years later and had to be surgically removed.  The Veteran also stated that despite the successful surgery he underwent, he still has residual pain around his ankles and in the balls of his feet.

The Veteran has submitted private medical records showing that before he submitted his claim he had undergone surgical procedures to relieve his bilateral heel spur condition.  In May 2003 he underwent an excision of calcaneal spur and release of plantar fascia of the left foot.  In December 2009 he underwent a heel spur resection with release of contracted plantar fascia of the right foot.

In May 2011 the Veteran was afforded a VA examination of the feet.  The examiner stated that the Veteran only had pain by the peroneus longus ligament of his right ankle and was nonsymptomatic for any other problems with his feet.  He noted that the Veteran had Achilles tendonitis and bone spurs in the past, but did not find any indication of either disorder presently.  The examiner noted that the Veteran's peroneus longus ligament could be a postoperative complication from his bone spur surgery.  The examiner found no abnormal findings in the Veteran's range of motion testing or X-rays.  He ultimately opined that because the Veteran had no current signs of Achilles tendonitis, it was his opinion that his bilateral feet issues were not caused by or a result of military service.

The examiner noted that the Veteran had pain that could be a residual of his surgery for bone spurs, but he did not address the Veteran's contention that his bone spurs originated during his military service or his assertions of continuing pain symptoms from the time of service to the present.  The examiner did not discuss the etiology of the Veteran's bone spurs or address them other than to note that the Veteran's earlier surgery appeared to have been successful.  Nevertheless, the Veteran has asserted that he has residual pain from this surgery, and an opinion is needed regarding both the existence of residuals from this surgery and the etiology of the condition that led to the Veteran's surgery.  Under these circumstances, the Board finds that the opinion obtained is inadequate to resolve the claim, and the RO/AMC should arrange for the Veteran to undergo an additional VA examination of the bilateral feet.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the nature and etiology of his bilateral feet condition.  The entire claims file (i.e., both the paper claims file and any Virtual VA electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must first determine the presence and nature of any current diagnoses and/or disorders of the bilateral feet, to include any residuals of surgery performed to remove the Veteran's bilateral bone spurs, such as peroneus longus ligament strain, ankle pain, and pain in the balls of the feet.  If the examiner does not find any disorders of the bilateral feet, an explanation must be provided, to include a discussion of the Veteran's lay statements regarding residual foot and ankle pain and all prior diagnoses of record.  The examiner must then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed foot condition and the Veteran's previous bone spur condition had their onset during, were caused by, or were aggravated by the Veteran's military service.  The examiner should consider and discuss the Veteran's medical history, including his lay statements on the onset and continuity of his foot pain symptoms.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above action, and any other development as may be necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


